Citation Nr: 1048280	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.

2.  Entitlement to service connection for residuals of a 
compression fracture at L1.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for residuals of a rib 
injury.

5.  Entitlement to service connection for a condition manifested 
by chronic fatigue, headaches, and joint pain to include as due 
to an undiagnosed illness.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, 
November 1990 to May 1991 and from May 1997 to September 1997.  
He also served in the Reserves with multiple periods of active 
duty for training (ACTDTRA) between May 1991 and September 1997.   
His service includes participation in Operation Desert 
Shield/Storm in Southwest Asia from December 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for the enumerated issues.

The Veteran is noted in a March 2006 statement to describe 
problems with heart palpitations, but does not clearly indicate 
whether this statement was intended as a claim for service 
connection for a heart disorder.  This is referred to the RO to 
clarify and further address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The balance of the evidence reflects that the Veteran has a 
right knee disorder which at least as likely as not began as a 
result of injury in service.  

2.  The balance of the evidence reflects that the Veteran has 
residuals of a L1 fracture which at least as likely as not began 
as a result of injury in service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for residuals of a right knee 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159. 3.303 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for residuals of a compression 
fracture at L1.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159. 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II.  Service Connection-General Considerations

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including arthritis, when such 
diseases are manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran contends that he is entitled to service connection 
for a right knee disorder and for a back disorder.  His service 
personnel records show that his periods of active duty for 
training included from July 15, 1992 to July 30, 1992, February 
25, 1993 to March 13, 1993, July 29, 1994 to August 14, 1994, 
June 2, 1995 to June 18, 1995, January 3, 1996 to January 1996 
and January 10, 1997 to January 26, 1997.  Other periods of 
active duty for training/drills are shown in service treatment 
records documenting injury in November 1990 during field 
maneuvers when he fell onto a rock formation.  He is shown to 
have engaged in training as an assault climber in his Reserve 
service.  

The history and analysis of his claimed right knee and back 
disorders will be addressed as follows.




A.  Right Knee

The Veteran's March 1989 enlistment examination and April 1990 
separation examination revealed normal lower extremities, and no 
complaints of an orthopedic nature were cited in the accompanying 
reports of medical history.  In July 1992 he was noted to have 
injured his right knee on the bus during active duty for 
training, with a 3/4 inch laceration to the right knee.  He 
persisted with right knee pain in December 1992, when he reported 
that it still hurt and became stiff in the morning, with an 
initial assessment of knee trauma of unknown etiology given.  
Following physical examination he was assessed with internal 
derangement.  Subsequent multiple periodic evaluations from both 
his active service and from Reserve records revealed no 
significant findings or medical history pertaining to his right 
knee.  However he is noted to have reported having a history of 
broken bone in his reports of medical history cited in June 1997 
and September 1997, which was said to have healed OK, and does 
not indicate what bone was broken.

Post service records from 2004 reveal that in March 2004 the 
Veteran was seen for right knee pain, with an ace wrap around the 
knee.  He gave a history of injuring the knee in service, with 
pain having started up again after running five days ago.  He was 
noted to have had a similar episode the prior year after an 
injury in the service, which was an impact injury with minor 
laceration which took several days to heal.  He reported having 
gone on a 6 mile run with sharp constant pain around the 5th 
mile.  Examination was significant for pain on palpation of the 
right medial knee and positive McMurray's test.  The assessment 
was possible medial meniscus tear, although it was unsure if he 
had an actual tear.  X-ray was negative for fracture or 
dislocation.  An April 2004 record noted his prior right knee 
injury with reinjury following run.  The injury involved a simple 
twisting motion and non contact injury.  He had difficulty 
flexing his knee and weightbearing.  Examination again revealed 
the same positive findings as had been shown in March 2004.  He 
was again assessed with probable meniscus tear, questionable 
medial collateral ligament tear.  X-rays again were noted to be 
negative.  

In a May 2004 orthopedic consult, he gave a history of a minor 
episode of trauma to the right knee with complaints of medial 
right knee pain times 2 months after 20 minutes of weight 
bearing.  He gave a history of twisting the right knee while 
running in March 2004.  Examination showed the knee to have no 
effusion, was stable with stress and had full range of motion and 
fully strength.  X-rays were negative and he was assessed with 
acute onset of right knee pain with no mechanical symptoms.  He 
underwent an MRI in June 2004 which did show findings suggestive 
of micro impacted fracture involving the medial tibia, but no 
evidence of tears in his tendons or ligaments.  He underwent 
physical therapy for his right knee pain in June 2004, again with 
this history of twisting his knee when running in March 2004.  
Right knee X-rays from February 2005 were again negative.  

Records from 2006 primarily address back complaints but do 
include a February 2006 primary care record where he was 
described as having fractured his right tibia in 1991-1992, with 
examination showing fairly good range of motion with no pain.  
The assessment included arthralgias.  

The Veteran submitted lay contentions in December 2005 and March 
2006 wherein he reported injuring his right knee in 1992 entering 
a transportation vehicle and struck a metal seat cover.  He noted 
that there was a scar from this injury.  He indicated that he 
self treated his various symptoms to include joint pain following 
service due to his lack of medical insurance.  He also cited that 
he reinjured his knee numerous times during active service and 
ACTDRA in his notice of disagreement and substantive appeal.  

The Veteran underwent a VA examination in June 2006 with history 
that included injuring his knee in 1991 when he ran into cargo, 
injuring his knee.  His MRI done in June 2004 was noted to show 
microfracture.  He also had medial tibial pain.  His current 
problems were edema to the right knee with extensive walking.  
However he was still able to work out, rock climb and perform 
martial arts.  Examination of the right knee was negative for 
deformity, effusion or crepitus or pain with patellar 
compression.  He had good patellar tacking and negative Lachman's 
and McMurray's.  There was a soft end point medially.  He had 
good stability and his range of motion was normal and without 
pain.  He had equal muscle strength.  Review of the diagnostic 
tests was done with the test results from the above cited records 
recited.  The diagnosis was status post microfracture of the 
right tibia with residual pain and mild laxity.  The examiner 
opined that the current diagnosis of the right knee was just as 
likely as not related to service as reported by the Veteran and 
with the evidence from the X-rays and MRI.  

Based on a review of the evidence the Board finds that the 
evidence for and against the claim is in equipoise.  Affording 
the Veteran the benefit of the doubt, service connection is 
warranted for the right knee injury residuals.  While he has 
submitted lay evidence that suggested he injured his knee 
multiple times in the service, the service treatment records do 
definitely document treatment for a right knee laceration injury 
in 1990.  He also is shown to have engaged in training as a 
climber and to have had injuries from apparent climbing 
accidents, which tends to support his contentions regarding 
traumas to the knee.  He has submitted lay evidence, in the form 
of his own statements indicating not only how his injury took 
place in service, but also alleging continuity of right knee 
symptoms for which he self treated due to a lack of insurance.  

As noted earlier, lay statements may serve to support claims by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (nonprecedential) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").

The Veteran's testimony is competent evidence describing events 
that took place, such as this injury, and is credible as well.

Although he was noted to have right knee problems medically 
treated in March 2004 following a run, with a suggestion of a 
possible intercurrent injury, the notes from this treatment are 
noted to relate his history of right knee problems beginning in 
service.  Such records noting this history therefore do not 
contradict his claims that his knee disorder began in service.  

Finally, the Board notes that the examiner in the VA examination 
of June 2006 opined that the current diagnosis of the right knee 
was just as likely as not related to service as reported by the 
Veteran and with the evidence from the X-rays and MRI.  This 
opinion was made following the examination of the Veteran and 
review of the claims folder.  There is no medical opinion of 
record that contradictory with this favorable opinion.  

Accordingly, having considered the available evidence, and 
affording the Veteran consideration of the benefit of the doubt, 
service connection is warranted for a right knee disorder.  

B.  Back Disorder

The Veteran's March 1989 enlistment examination and April 1990 
separation examination revealed normal spine, and no complaints 
of an orthopedic nature were cited in the accompanying reports of 
medical history.  The service treatment records are negative for 
any complaints of back injury or other back problems.  However he 
is shown to have been injured in an apparent climbing or hiking 
accident during field maneuvers during ACDTRA when he fell on top 
of a rock formation.  His complaints and examination were limited 
to his ribs which were diagnosed as a bruised rib.  He sustained 
another rib contusion during his active duty period between  May 
1997 and September 1997, as an August 1997 noted an injury to his 
rib area 4 weeks ago.  The cause of such injury was not reported, 
and there again were no findings or complaints referable to his 
back.  Multiple periodic evaluations from both his active service 
and from Reserve records revealed no significant findings or 
medical history pertaining to his back.  However he is noted to 
have reported having a history of broken bone in his reports of 
medical history cited in June 1997 and September 1997, which was 
said to have healed OK, and does not indicate what bone was 
broken.

In December 2005 the Veteran was seen in the emergency room with 
a history of apparent injury to his back said to be an old injury 
from jumping out of a helicopter.  He indicated that he was 
initially told he fractured his L3 and it healed on its own.  He 
then had a motor vehicle accident in service, with no comment on 
his injury.  He was unsure whether he really did fracture his 
spine but came in after moving furniture this past week which 
seems to have re-aggravated the old injury.  Examination revealed 
positive straight leg raise and the assessment was low back pain, 
acute strain.  X-ray done the same month did reveal a slight old 
compression fracture of the L1 vertebral body.  

He was seen in January 2006 for an evaluation for physical 
therapy, reporting that he had back pain every day after it 
started in 1991 when he fell backwards out of a speeding Humvee.  
He indicated that subsequently he had numerous injuries during 
falls.  Examination was significant for decreased sensation of 
the left lower extremity and increased low back pain on flexion 
and rotation as well as some minimal limitation of extension.  He 
also had increased paraspinal muscle mass on palpation.  He was 
assessed with signs and symptoms consistent with lumbar 
flexion/rotation disorder.  He is shown to have undergone 
physical therapy in February 2006.  The physical therapy notes 
from that month included one that noted the Veteran to report 
having a history of low back pain for 13-15 years but only 
seeking medical treatment for it in the past 2 years.  Also in 
February 2006 he was seen to establish care at the VA with 
history of chronic low back pain and fracture at L1 that occurred 
around 1991 when he fell off a jeep.  He reported pain from the 
lower back extending to the right shoulder.  Examination showed 
no tenderness and full range of motion.  He was assessed with 
apparent chronic low back discomfort possibly related to previous 
injury.  

The Veteran submitted lay contentions in December 2005 and March 
2006 wherein he reported having injured his back during an 
operation in 1992 when he was thrown off the back of a Humvee.  
He also indicated that he reinjured his back during assault 
climbs including a time around 1995 or 1996 when he fell 60 feet 
and the relayer caught the line at the last second, which saved 
him from serious injury or death but the impact pulled his back.  
He also said he reinjured his back claiming through a window in 
1997, in which he fell and injured his ribs as well as his back.  
He indicated that after service he treated his various symptoms 
including joint pain due to lack of insurance.  He again cited 
injuring his back in his July 2006 notice of disagreement saying 
he did not seek treatment after falling out of the Humvee as they 
were on patrol, and that he again injured the back in a climbing 
fall.  

The report of a June 2006 VA examination revealed that the 
Veteran reported having first injured his back in September 1989, 
while still in reserve status.  Then in 1991 he fell out of a 
speeding Humvee and possibly fractured L1.  He also fell inside a 
helicopter.  He was also involved in many parachute jumps and was 
a climbing instructor for the military and has fallen while 
climbing.  His current symptoms were throbbing, sharp, constant 
pain to his back and morning stiffness.  Examination revealed 
hypertrophy of the ligamenture of the lower lumbar spine.  There 
was no spasm or guarding, but he did have limited motion in all 
directions except for rotation which was normal in both 
directions.  Review of the diagnostic tests was done with the 
test results from the above cited records recited.  The diagnosis 
was old compression fracture with arthritis.  The examiner opined 
that the current diagnosis of the spine condition was just as 
likely as not related to service as reported by the Veteran and 
with the evidence from the X-rays and MRI.  

Based on a review of the evidence the Board finds that the 
evidence for and against the claim is in equipoise.  Affording 
the Veteran the benefit of the doubt, service connection is 
warranted for the residuals of the L1 fracture.  While there is 
no evidence documenting treatment for an injury to the spine, or 
of back problems in general, he has submitted lay evidence of 
such injury, indicating that he did not receive treatment for the 
injury from the alleged fall out of the Humvee due to being on 
patrol.  He also submitted lay evidence of injury to his back 
while falling during a climb, which is supported by the service 
personnel records and service treatment records that document 
training as a climber and of injuries from apparent climbing 
accidents.  He has submitted lay evidence, in the form of his own 
statements indicating not only how his injury took place in 
service, but also alleging continuity of back symptoms for which 
he self treated due to a lack of insurance.  

Finally, the Board notes that the examiner in the VA examination 
of June 2006 opined that the current diagnosis of the old 
compression fracture with arthritis was just as likely as not 
related to service as reported by the Veteran and with the 
evidence from the X-rays and MRI.  This opinion was made 
following the examination of the Veteran and review of the claims 
folder.  There is no medical opinion of record that contradictory 
with this favorable opinion.  

Accordingly, having considered the available evidence, and 
affording the Veteran consideration of the benefit of the doubt, 
service connection is warranted for residuals of an old 
compression fracture at L1.


ORDER

Service connection is granted for residuals of a right knee 
injury.

Service connection is granted for residuals of a compression 
fracture at L1. 


REMAND

The Board finds that it is necessary to remand the remaining 
issues on appeal for further development.  In regards to the rib 
complaint, there is a documented history of 2 traumas to the ribs 
in service, first in November 1990 after he fell onto a rock 
formation, and again in August 1997.  Thereafter, the Veteran has 
reported having sporadic rib pain from time to time, most 
recently documented in February 2006, and reported in his medical 
history in the June 2006 VA examination.  However this June 2006 
examination determined that the rib was healed.  The Board finds 
that the X-ray from February 28, 2006 (apparently mistakenly 
cited as February 28, 2005 in the June 2006 VA examination 
report) is problematic as the report states that it is "limited 
but negative view."  

The Veteran's representative has also expressed dissatisfaction 
with the findings from this examination in the October 2010 
brief, which requested another examination.  This report, upon 
which the examiner relied in part in finding that the rib was 
healed, appears to be an incomplete report, as the X-ray view of 
the ribs is limited.  In light of the Veteran's continued 
complaints of pain in that region, further testing to include a 
more complete X-ray or other diagnostic testing should be done to 
determine whether there is a residual disability of the rib area 
stemming from the traumas sustained during active service.  

In regards to the left shoulder disability, the June 2006 VA 
examination failed to provide a satisfactory opinion as to the 
etiology of the condition which it diagnosed as bicipital 
tendonitis with mild humeral subluxation.  The examiner instead 
said it would be mere speculation as to when the injury occurred 
and how it occurred without any medical evidence.  The Veteran's 
representative in the October 2010 pointed out that this was an 
inadequate opinion.  

The Board notes that the examiner, in providing this opinion, 
failed to properly consider the Veteran's lay contentions 
regarding this injury, only referring to an injury the Veteran 
claimed took place in 1997 during climbing school when climbing 
through a window, during which he also injured his ribs.  The 
Board notes that the veteran also reported hurting his shoulder 
falling out of a Humvee in 1991 and during a fall while doing an 
assault climb in 1995 or 1996.  There is support for the 
credibility his lay contentions of falling during climbing in the 
service treatment records showing he fell onto a rock pile in 
November 1990, and evidence of training as an assault climber.  
There is also evidence of a rib injury in 1997 which would appear 
to support his contentions of an injury during that year that 
included his left shoulder.  Thus the examiner must again attempt 
to provide an etiology opinion regarding this claimed left 
shoulder condition based on the lay reports by the Veteran.

In regards to his claimed erectile dysfunction, there has not 
been an examination of this claimed condition, which he claims 
was due to exposure to Arctic conditions while attending to the 
needs of nature when on patrol in Norway.  His service department 
records do show that he was stationed in Norway from February 25, 
1993 to March 12, 1993.  He is shown to have been prescribed 
Levitra in April 2006 for this condition.  Thus in light of his 
contentions, an examination should be conducted to determine 
whether he has erectile dysfunction due to any incident in 
service.

In regards to his claimed Gulf War syndrome, with manifestations 
that include chronic fatigue and headaches, the Board finds that 
it is necessary to remand this for a more comprehensive 
evaluation.  The Veteran's representative has requested that the 
Veteran be examined by a physician in the October 2010 brief, 
noting that the June 2006 examination was done by a physician's 
assistant.  The Board notes that this examination attributed the 
Veteran's complaints regarding chronic fatigue to PTSD and lack 
of restful sleep.  

However, the examiner did not appear to consider the findings in 
the service treatment records that included a diagnosis of "Gulf 
War Syndrome" for a cluster of symptoms reported at that time 
that included fatigue, headaches, malaise, body aches and fever, 
as well as nose bleeds that are shown in and in April 1995.  His 
currently claimed symptoms continue to include flu-like symptoms 
including headaches and body aches in addition to fatigue.  In 
light of the continued complaints of such symptoms, the 
representative's request for re-examination by a physician, and 
the findings of such symptoms diagnosed as "Gulf War Syndrome" 
further examination by a physician is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any 
additional outstanding records for the 
Veteran.

2.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any rib and/or right shoulder 
disorder(s) found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and must include 
X-rays.  If other diagnostic testing is 
deemed necessary, it should be conducted and 
all findings should be reported in detail.  
The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any right 
shoulder disability and/or rib disability 
found to be present had its onset in or is 
related to service, to specifically include 
his in-service climbing accidents as shown in 
the service treatment records and described 
in his lay statements.  In offering these 
opinions, the examiner must acknowledge the 
Veteran's report of a continuity of symptoms.  
The rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any disorder manifested by 
fatigue, headaches and body aches found to be 
present.  The examination must be conducted 
by a physician.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as likely 
as not (50 percent probability or greater) 
that any disorder manifested by fatigue, 
headaches and body aches found to be present 
had its onset in or is related to service, to 
specifically include his Gulf War service, 
with treatment for similar symptoms diagnosed 
as "Gulf War Syndrome" shown in-service.  
In offering these opinions, the examiner must 
acknowledge the Veteran's report of a 
continuity of symptoms, as well as the 
treatment for symptoms described as "Gulf 
War Syndrome" shown in the service treatment 
records.  The rationale for all opinions 
expressed should be provided in a legible 
report.

4.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any erectile dysfunction found to 
be present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
erectile dysfunction found to be present had 
its onset in or is related to service, to 
specifically include his claimed cold 
exposure during ACTDTRA in Norway.  In 
offering these opinions, the examiner must 
acknowledge the Veteran's report of a 
continuity of symptoms.  The rationale for 
all opinions expressed should be provided in 
a legible report.

5.  The RO should readjudicate the Veteran's 
appeal.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The purposes of this remand are to further develop the Veteran's 
claim.  No action by the Veteran is required until he receives 
further notice ; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences. 38 C.F.R. § 3.655 (2010).  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending completion 
of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


